              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


STACIE HARRIS,                   )
                                 )
                 Plaintiff,      )
                                 )
     v.                          )       1:19CV1262
                                 )
BOJANGLES’ RESTAURANTS, INC.,    )
                                 )
                 Defendant.      )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Presently before this court is a Motion for Summary

Judgment filed by Defendant Bojangles’ Restaurants, Inc.

(“Defendant” or “Bojangles”), (Doc. 16), to which Plaintiff has

responded, (Doc. 18), and Defendant has replied, (Doc. 20). This

motion is ripe for adjudication. For the reasons stated herein,

this court will grant Defendant’s motion.

I.   FACTUAL AND PROCEDURAL BACKGROUND

     A.   Parties

     Defendant is a corporation with a business location in

Stokes County, North Carolina, and a registered agent in

Raleigh, North Carolina. (Complaint (“Compl.”) Doc. 1 ¶ 4;

Doc. 7 ¶ 4.) Plaintiff is a resident of Stokes County, North

Carolina. (Doc. 1 ¶ 3.) Plaintiff was an employee of Defendant
at a restaurant in King, North Carolina. (Mem. in Supp. of

Def.’s Mot. for Summ. J. (“Def.’s Br.”) (Doc. 17 at 1); Pl.’s

Resp. in Opp’n to Def.’s Mot. (“Pl.’s Resp.”) (Doc. 18) at 1.)

    B.   Procedural History

    Plaintiff filed this action on December 30, 2019, (Compl.

(Doc. 1)), alleging that Defendant subjected Plaintiff to sexual

discrimination and retaliatory termination in violation of Title

VII of the Civil Rights Act of 1964, (id. ¶¶ 1, 48-56).

Defendant filed an Answer on February 14, 2020. (Doc. 7.)

    On December 2, 2020, Defendant filed this motion for

summary judgment, (Doc. 16), and accompanying brief, (Def.’s Br.

(Doc. 17)). Plaintiff responded on December 30, 2020, (Pl.’s

Resp. (Doc. 18)), and Defendant replied on January 13, 2021,

(Reply Br. in Supp. of Def.’s Mot. for Summ. J. (“Def.’s Reply”)

(Doc. 20)).

    This court has federal question jurisdiction pursuant to 28

U.S.C. § 1331.

    C.   Factual Background

    A majority of the facts are described here, but additional

relevant facts will be addressed as necessary throughout the

opinion. The majority of facts are not disputed, and any

material factual disputes will be specifically addressed in the

relevant analysis. The facts described in this summary are taken


                              - 2 -
in a light most favorable to Plaintiff. Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

     Plaintiff was a Unit Director, or store manager, at a

Bojangles restaurant in King, North Carolina, from 2015 to 2018.

(Appendix to Pl.’s Resp., Ex. 2, Excerpts from the Deposition of

Stacie Harris (“Harris Dep.”) (Doc. 19-2) at 6-71; Def.’s Br.

(Doc. 17), Declaration of Jeannine M. Eubanks (“Eubanks Decl.”)

(Doc. 17-1) ¶ 7.) Plaintiff began working for Bojangles in 2008

as a shift manager, before being promoted to Assistant Unit

Director and Unit Director in 2015. (Harris Dep. (Doc. 19-2) at

6-7; Eubanks Decl. (Doc. 17-1) ¶ 7.) Plaintiff’s employment was

terminated on May 10, 2018. (Eubanks Decl. (Doc. 17-1) ¶ 7.)

     Plaintiff’s claims arise from two different factual

scenarios. First, Plaintiff alleges that she was subjected to

discriminatory conduct by a male supervisor, Thomas Fauber,

between February 2018 and May 2018. Second, Plaintiff alleges

that her termination occurred in retaliation for her complaints

about that conduct, for which the relevant events occurred

between April 23, 2018, and May 10, 2018. This court first




     1All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.

                              - 3 -
describes the facts of the alleged discrimination, then

describes the facts relevant to Plaintiff’s termination.

           1.   Plaintiff’s Allegations as to Fauber’s Sexual
                Harassment (February 2018 – May 4, 2018)

       Fauber became the Area Director for the King restaurant in

February 2018. (Harris Dep. (Doc. 19-2) at 19.) Defendant’s Area

Directors are responsible for overseeing the operation of five

to eight restaurants and serve as the immediate supervisor for

each restaurant’s Unit Director. (Eubanks Decl. (Doc. 17-1)

¶ 21.)

       Plaintiff testified during her deposition that, during the

first Unit Director meeting after Fauber became her Area

Director, Fauber played with Plaintiff’s hair and gave her a

tight hug. (Harris Dep. (Doc. 19-2) at 24-25.) Plaintiff also

testified during her deposition that when Fauber would come into

the restaurant, he would touch the arms, backs, hips, hands, and

hair of female employees, including Sheila Jester, Morgan

McIntosh, Allison Shelton, Adriannah Horton, and Michelle

Collins. (Id. at 20-21.) Plaintiff stated that Fauber visited

the restaurant “every week, sometimes twice a week.” (Id. at

19.)

       Plaintiff testified that she met with Fauber and Ben Boyd,

Fauber’s supervisor and the Regional Vice President of

Operations for the area in which the King restaurant was

                                - 4 -
located, (Eubanks Decl. (Doc. 17-1) ¶ 22), to discuss Fauber’s

conduct, (Harris Dep. (Doc. 19-2) at 18, 25-27). Plaintiff

testified that, after the meeting, Fauber left her off an email

about a vendor’s ranch dressing shortage, and did not return the

manager book for a manager trainee, delaying the hire. (Id. at

55-58.)

    On May 4, 2018, Plaintiff sent an email to Defendant’s “HR

Employee Mgmt” email address, in which Plaintiff alleged that

Fauber “has [come] into my store and put his hands on the

females that work there. He has asked to meet them outside of

work. He has made everybody feel very uncomfortable. I have

tried to contact his supervisor, Ben [Boyd], but he will not

respond.” (Appendix (Doc. 17-2) at 57; Eubanks Decl. (Doc. 17-1)

¶ 35.) Plaintiff wrote that Fauber “has told me ‘Ben said I AM

YOUR BOSS AND WHAT I SAY GOES’ So I guess this is the reason he

will not respond.” (Appendix (Doc. 17-2) at 57.) Plaintiff also

stated in her email that she was sending “a certified letter

with statements” to Bojangles’ corporate office. (Id.)

    Jeannine Eubanks, Bojangles’ Senior Director of Human

Resources, (Eubanks Decl. (Doc. 17-1) ¶ 5), forwarded

Plaintiff’s email to Boyd and discussed it with him, (id. ¶ 36).

Eubanks stated in her declaration that because Plaintiff’s email

did not allege that Plaintiff had been harassed and stated that


                              - 5 -
Boyd had not been informed, she believed it was appropriate for

Boyd to investigate the allegations. (Id.)

    On May 8, 2018, Plaintiff sent a certified letter to

Defendant describing her allegations against Fauber. (Appendix

(Doc. 17-2) at 59, 65.) Harris stated during her deposition that

she wrote the letter on or around May 4, 2018. (Id. at 23.) The

Post Office had estimated that the letter would arrive on May

10, 2018, (id. at 65), although neither Plaintiff nor Eubanks

remember the date of its arrival, (id. at 32-33; Eubanks Decl.

(Doc. 17-1) ¶ 37). Eubanks stated that the letter was received

after Plaintiff’s employment had been terminated. (Eubanks Decl.

(Doc. 17-1 ¶ 40.)

    Eubanks investigated Plaintiff’s allegations, visiting the

restaurant to conduct interviews. (Eubanks Decl. (Doc. 17-1

¶ 38.) Eubanks “concluded that Ms. Harris’s allegations were not

credible.” (Id.)

         2.   Plaintiff’s Termination (April 23, 2018 - May 10,
              2018)

    Defendant has a “drug-free workplace policy,” which

prohibits the “unlawful use, possession, purchase, sale,

distribution or being under the influence of any illegal drug

and/or the misuse of legal drugs while on company premises or

while performing service for the company.” (Id. ¶ 17; id. at



                              - 6 -
16.) Bojangles expected Unit Directors, including Plaintiff, to

enforce this policy. (Id. ¶ 19.)

    On April 23, 2018, Pearl Woodard, a former Bojangles

employee, called Defendant’s Employee Awareness Hotline to

report several complaints about Plaintiff. (Id. ¶ 15.) Among her

complaints, Woodard reported that Plaintiff had failed to

terminate Chris Ledford, another employee, after he had been

observed smoking marijuana on the job. (Id. ¶¶ 16, 24; id. at

22.) The hotline operator wrote a summary of Woodard’s

complaints, (id. ¶ 15), and emailed it to Eubanks, as well as

other Bojangles employees with responsibility for operations in

the geographic area that included the King restaurant, (id.

¶ 15; id. at 22).

    As Area Director for the King restaurant, Fauber began an

investigation into all of the allegations in Woodard’s

complaint. (Id. ¶¶ 20-21.) Fauber spoke by phone with Woodard

and in person with several other employees at the restaurant.

(Id. at 25-26.) On April 25, 2020, Fauber wrote an email to Boyd

summarizing his findings:

    [Woodard] stated last week there was a team member by
    the name of Chris that was caught smoking weed in the
    dumpster pad and Stacie suspended him for it but she
    said this is a drug free work zone and managers are
    made to take a drug test why would we no[t] terminate
    someone for this act and not just suspend them.
    [Woodard] knew about this act because the whole store


                              - 7 -
    was talking about it and couldn’t believe he still had
    a job.

(Id. at 26.) Fauber also wrote that he had spoken with two of

the restaurant’s Assistant Unit Directors, who told him that the

allegation “was true” and that they “didn’t understand why

[Ledford] wasn’t terminated.” (Id.) Fauber wrote that one of the

Assistant Unit Directors with whom he had spoken was the

employee who had caught Ledford smoking marijuana and who had

reported the incident to Plaintiff. (Id.)

    Moreover, Fauber wrote that, as he was speaking to the two

Assistant Unit Directors, Plaintiff ran into the store “in

street clothes” because someone had told her that Fauber was

interviewing employees. (Id.) Fauber wrote that he told

Plaintiff that he was conducting an investigation and that “she

could help or go home.” (Id.) Fauber wrote that Plaintiff was

“very determined” to find out who sent the complaint, but he did

not disclose that information to her. (Id.)

    Boyd forwarded Fauber’s email to Eubanks on April 26, 2018,

asking for guidance for how to handle the situation. (Id. at

24-25.) Eubanks replied to Boyd’s email an hour later and copied

Vickie Smith, Bojangles’ Vice President for Human Resources.

(Id. at 24.) Eubanks wrote, “[b]ased on this report, I think we

need to terminate [Harris].” (Id.) She recommended that Boyd

obtain written, signed statements from the Assistant Unit

                              - 8 -
Directors, that Fauber speak to everyone in the restaurant and

conduct additional research, and that Boyd suspend Plaintiff

pending the outcome of further investigation. (Id.) Smith

replied an hour after Eubanks’ email, stating that Plaintiff

“should be fired if she in fact did not terminate the employee

who was found to be smoking pot on our premises.” (Id.)

    Following this correspondence, Boyd began reviewing records

and interviewing witnesses. (Id. ¶ 28.) Eubanks also reviewed

Defendant’s employment records to determine whether Ledford had

been terminated. (Id.)

    Defendant’s timekeeping records indicated that Ledford

worked regularly throughout March and April, and that Ledford

worked his last shift on April 20, 2018. (Doc. 19-7 at 2.)

Ledford remained an active employee in Defendant’s payroll

system until April 30, 2018, when Plaintiff entered a

termination transaction for Ledford. (Eubanks Decl. (Doc. 17-1)

¶ 29; id. at 29.) Plaintiff indicated in the termination

transaction that it was an involuntary termination for a policy

violation, and under the termination notes, Plaintiff indicated

that Ledford “[w]ent out back door without permission. Alarm

went off.” (Id. at 29.) Plaintiff indicated that he was eligible

for rehire. (Id.)




                              - 9 -
       Plaintiff testified during her deposition that, between

May 1-3, 2018, Plaintiff learned that Fauber was at the

restaurant asking questions about Ledford and Plaintiff.

(Appendix (Doc. 17-2) at 39-40.) Plaintiff was on vacation at

the time. (Id.) Plaintiff testified that Ledford called her

because Fauber had asked him to write a letter saying that

Plaintiff was a bad manager. (Id. at 44.) Plaintiff testified

that other employees at the restaurant called her during this

time period, as well. (Id. at 40-41.) Plaintiff testified that

she returned to the restaurant on either May 2 or May 3, 2018,

despite being on vacation, to talk to employees at the

restaurant. (Id. at 41.) Plaintiff testified that when she asked

Fauber why he was at the restaurant, he told her that “they were

doing an investigation,” but did not explain what he was

investigating. (Id. at 42.) Plaintiff testified that Fauber

“told [Plaintiff] to leave and not to talk to any employees.”

(Id.) Although Plaintiff left and did not contact any employees,

Plaintiff testified that other employees contacted her. (Id. at

42-43.) During her deposition, Plaintiff testified that she was

“upset” about the investigation, and that she “knew that

[Fauber] did not like [her], so [she] was concerned[.]” (Id. at

43.)




                               - 10 -
      Boyd, Fauber, and Eubanks spoke regularly as the

investigation continued, and they ultimately determined that

Plaintiff’s employment should be terminated. (Eubanks Decl.

(Doc. 17-1) ¶ 32.) Eubanks stated that she, Fauber, and Boyd

decided to terminate Plaintiff’s employment prior to the end of

Plaintiff’s vacation on May 10, 2018. (Id. ¶ 33.)

      Boyd and Fauber met with Plaintiff on May 10, 2018 to

notify her that she had been fired. (Id. ¶ 34.) Plaintiff

testified during her deposition that Boyd told her that they had

conducted an investigation and that “based on their findings

they were terminating [her] for unethical practices.” (Harris

Dep. (Doc. 19-2) at 55.)

II.   STANDARD OF REVIEW

      Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). This court’s

summary judgment inquiry is whether the evidence “is so one-

sided that one party must prevail as a matter of law.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). The moving

party bears the initial burden of demonstrating “that there is

an absence of evidence to support the nonmoving party’s case.”

Celotex Corp., 477 U.S. at 325. If the “moving party discharges


                              - 11 -
its burden . . . , the nonmoving party then must come forward

with specific facts showing that there is a genuine issue for

trial.” McLean v. Patten Cmtys., Inc., 332 F.3d 714, 718-19 (4th

Cir. 2003) (citing Matsushita Elec. Indus. Co., 475 U.S. at

586-87). Summary judgment should be granted “unless a reasonable

jury could return a verdict for the nonmoving party on the

evidence presented.” Id. at 719 (citing Liberty Lobby, 477 U.S.

at 247–48).

    When considering a motion for summary judgment, courts must

“construe the evidence in the light most favorable to . . . the

non-moving party. [Courts] do not weigh the evidence or make

credibility determinations.” Wilson v. Prince George’s Cnty.,

893 F.3d 213, 218-19 (4th Cir. 2018).

III. ANALYSIS

    A.   Sex Discrimination Claims

         1.     Plaintiff’s Claims

    As a preliminary matter, this court addresses the nature of

Plaintiff’s sex discrimination claims, as the parties dispute

which claims Plaintiff has raised.

    Title VII makes it unlawful for an employer to

“discriminate against any individual with respect to [her]

compensation, terms, conditions, or privileges of employment,

because of such individual's . . . sex.” 42 U.S.C. § 2000e-


                              - 12 -
2(a)(1). Title VII creates liability for a hostile work

environment, which occurs where “the workplace is permeated with

discriminatory intimidation, ridicule, and insult, that is

sufficiently severe or pervasive to alter the conditions of the

victim’s employment and create an abusive working environment.”

Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (internal

citations and quotations omitted). Title VII also prohibits quid

pro quo harassment, which refers to situations where “an

employee’s receipt of a job-related benefit or detriment

depended on the employee’s reaction to a supervisor’s unwelcome

sexual harassment.” Brown v. Perry, 184 F.3d 388, 393 (4th Cir.

1999).

    In her Complaint, Plaintiff alleges that “Harris is female,

a member of a protected class”; Fauber “engaged in unwelcome

conduct of a sexual nature”; “Harris was terminated”; and

“[t]here is a causal connection between Harris’s termination and

her acceptance or rejection of [Fauber’s] unwelcome conduct.”

(Compl. (Doc. 1) ¶¶ 48-51.) On its face, Plaintiff’s Complaint

appears to state a single claim for quid pro quo harassment, not

a hostile work environment claim. See Okoli v. City of

Baltimore, 648 F.3d 216, 222 (4th Cir. 2011).

    In her Response to Defendant’s motion, however, Plaintiff

addresses what she refers to as her “hostile work environment


                             - 13 -
claim under Title VII without a tangible employment action,”

(Pl.’s Resp. (Doc. 18) at 10-11), reciting the conventional

elements for a hostile work environment claim, see Crockett v.

Mission Hosp., Inc., 717 F.3d 348, 354 (4th Cir. 2013), in

addition to addressing what she refers to as her “hostile work

environment claim where there is a tangible employment action,”

(Pl.’s Resp. (Doc. 18) at 13-14), reciting the elements for a

quid pro quo claim, Okoli, 648 F.3d at 222. Defendant argues

that Plaintiff has “attempt[ed] to coin a new cause of action,"

(Def.’s Reply (Doc. 20) at 7), in which there can be “quid pro

quo” harassment “in the absence of sexual advances,” (id. at 8).

    This court agrees. Contrary to Plaintiff’s assertions,

Title VII recognizes a single hostile work environment claim,

which is separate and distinct from a quid pro quo claim. See

Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 753-54 (1998)

(distinguishing the elements of a quid pro quo claim from a

hostile work environment claim).

    Despite how Plaintiff has presented her claims in her

Complaint and named them in her Response, it appears that

Plaintiff attempts to raise two sex discrimination claims

against Defendant - one for a hostile work environment, and a

second for quid pro quo harassment. (See Pl.’s Resp. (Doc. 18)

at 10-17.) In the absence of any dispute from Defendant, (Def.’s


                             - 14 -
Br. (Doc. 17) at 12-17; Def.’s Reply (Doc. 20) at 7-8), this

court will construe the pleadings to allege two claims.

         2.   Plaintiff’s Hostile Work Environment Claim

    Under the burden-shifting framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), Plaintiff

carries the initial burden of establishing the prima facie case.

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142

(2000). To prevail on a hostile work environment claim, a

plaintiff must present evidence that “(1) the conduct was

unwelcome; (2) it was based on the plaintiff's sex; (3) it was

sufficiently severe or pervasive to alter the plaintiff's

conditions of employment and to create an abusive work

environment; and (4) it was imputable on some factual basis to

the employer.” Crockett, 717 F.3d at 354.

    “The severe or pervasive element has both a subjective and

objective component.” Perkins v. Int’l Paper Co., 936 F.3d 196,

208 (4th Cir. 2019). At summary judgment, a plaintiff must show

that she “did perceive, and a reasonable person would perceive,

the environment to be abusive or hostile.” Id. (internal

quotations omitted). The objective inquiry is not a

“mathematically precise test.” Harris, 510 U.S. at 22.

    Defendant argues that this court should grant summary

judgment to Defendant as to Plaintiff’s hostile work environment


                             - 15 -
claim on the grounds that the conduct did not amount to a

hostile work environment as a matter of law, (Def.’s Br. (Doc.

17) at 12-15), and Plaintiff “fail[ed] to take advantage of

preventative or corrective opportunities Bojangles’ provided” to

address sexual misconduct in the workplace, (id. at 16).

    In response, Plaintiff argues that Fauber’s conduct was

sufficiently pervasive to create an abusive work environment for

Harris and her female employees, (Pl.’s Resp. (Doc. 18) at 10-

13); that “[t]he nexus between Harris’s rejection of [Fauber’s]

conduct and her termination establishes a harassment claim,”

(id. at 13); and that Defendant’s asserted affirmative defense

fails because Plaintiff followed Bojangles’ policy by

complaining to Boyd, (id. at 15-17).

              a.    Evidence of Discriminatory Conduct

    The parties dispute how many incidents of touching are

supported by the evidence on the record. Plaintiff argues that

“Fauber was in Harris’s store at least once a week for a period

of months rubbing and touching on the female employees,” (Pl.’s

Resp. (Doc. 18) at 12), and that Fauber “put his hands on”

Sheila Jester, Morgan McIntosh, Allison Shelton, Adriannah

Horton, and Michelle Collins, (id. at 3 (citing Plaintiff’s

deposition testimony (Harris Dep. (Doc. 19-2) at 20-21)).

Defendant argues Plaintiff “attempts to substitute the


                             - 16 -
allegations she made in her last-minute, post-investigation

complaints to Bojangles . . . with her testimony about what she

actually observed,” resulting in a “fictionalized” account of

“weekly rubbing and touching involving half a dozen employees”

with “no support in the evidence,” (Def.’s Reply (Doc. 20)

at 4.)

    Whether the parties’ arguments are supported by the facts

on the record is relevant to Plaintiff’s claims. Although “the

primary focus in hostile work environment analysis is on the

plaintiff’s experience, evidence of how others were treated in

the same workplace can be relevant to a hostile work environment

claim.” Perkins, 936 F.3d at 209-10. Given the parties’ dispute,

this court makes the following findings regarding the evidence

before this court, taking all facts in the light most favorable

to Plaintiff.

    This court finds that Plaintiff has presented evidence, in

the form of the letter Plaintiff mailed to Defendant on May 8,

2018, (Appendix (Doc. 17-2) at 59, 65), that Fauber had

inappropriately touched her on three occasions, in addition to

alleging that an unspecified number of employees had complained

to her about Fauber. In the letter, Plaintiff wrote:

    I am writing this statement to inform Bojangles that
    Thomas Fauber, my Area Director, has made me feel very
    uncomfortable. He has hugged me on three different
    occasions. Squeezing me tight and rubbing my back. All

                             - 17 -
three times I shook loose and gave him a go to hell
look. He has rubbed my arms and back on numerous
occasions. He has played with my hair and twirled my
pony tail.

The first time he hugged me was after a UD meeting in
Mt. Airy. He was talking to me and he started playing
with my hair. I was caught off guard and took two
steps away from him. He then told me we were going to
get along great and gave me a tight hug. I shook loose
and gave him a disgusted look. He smiled and I walked
off.

The second time he hugged me was when I had requested
a meeting with Ben Boyde because I was not happy with
how things were going with Mr. Fauber. I ask to meet
with Ben Boyde to discuss this situation. Mr. Boyde
invited Mr. Fauber to the meeting and I did not feel
comfortable discussing everything with both of them
sitting there. When Mr. Fauber got ready to leave he
said “Come on, give me a hug.” Again he hugged me
tight against him and rubbed my back. I pushed free
and he replied “OK, I’ll be seeing ya.”

The third time Mr. Fauber hugged me I called him and
requested a meeting with him after he sent me an email
I did not like. He said he could meet me at Reynolda
Road Bojangles. I drove there from King. We talked.
When I got ready to leave he said we were going to
work great together and hugged me again. I pushed him
away, shook my head and left.

A couple of days later Mr. Fauber came into my store.
We were in the hallway having a discussion. He rubbed
my arm and hand. I told him “Get your fucking hands
off of me[.]”

As the UD of the store I have had employees tell me
how Mr. Fauber has touched them and they do not like
it. I have had a manager call me and tell me the AD
called her at 10pm and asked to meet her away from the
store.

Thomas Fauber has told me that Ben Boyde has let him
know that he is in charge and what he says goes. I


                        - 18 -
       have tried to call Mr. Boyde to talk to him about
       these problems. He would not answer my calls.

(Id. at 59.) During her deposition, Plaintiff described Fauber

as playing with her hair in the first incident for, “[m]aybe a

second,” (id. at 29-30), the hug in the first incident as

lasting “three or four seconds,” (id. at 30), the hug and back

rub in the second incident as lasting “four seconds,” (id.), and

the hug in the third incident as lasting “a couple of seconds.”

(Id.) Plaintiff also stated during her deposition that she did

not leave any incidents of touching out of her letter. (Id. at

24.)

       Attached to Plaintiff’s letter were three written

statements from other restaurant employees, many of which were

unsigned. (Eubanks Decl. (Doc. 17-1) ¶ 37; Appendix (Doc. 17-2)

at 61-64.) During her deposition, Plaintiff identified the

letter writers as Sheila Jester, Becky Skipper, and Stephen

Painter and testified that she asked the writers to write the

letters. (Harris Dep. (Doc. 19-2) at 34-36.)

       Jester wrote in her letter, (see id. at 34), that Fauber
                                    --- ---

had “rubb[ed]” her inappropriately and “ask[ed] to meet at other

locations besides [B]ojangles establishments,” which made her

“feel very uncomfortable at times,” (Appendix (Doc. 17-2) at

61). She also wrote that other women had shared similar

experiences. (Id.) During her deposition, however, Jester stated

                               - 19 -
that Fauber never touched her in a way that she felt was

inappropriate, never saw him touch other women in a way that she

felt was inappropriate, and never heard Fauber say anything

inappropriate. (Id. at 79.)

    Moreover, Skipper stated in her letter, (see Harris Dep.

(Doc. 19-2) at 35), that she saw Fauber standing “really close”

to Jester “gently rubbing her and caressing her on the back,”

(Appendix (Doc. 17-2) at 62). During her deposition, however,

Skipper stated that she never heard Fauber say anything

appropriate, never personally complained about Fauber, and he

did not attempt to meet with her outside of work. (Doc. 20-4

at 2.)

    In his signed letter, Painter described an incident that

occurred at one of the biweekly manager meetings at the Mt. Airy

restaurant, in which he “noticed” that Fauber was hugging

Plaintiff, and “sensed that there was awkwardness from the

expression on [Plaintiff’s] face.” (Appendix (Doc. 17-2) at 64.)

    Finally, Plaintiff has submitted the deposition testimony

of Morgan McIntosh, another restaurant employee, who stated that

Fauber made her feel “uncomfortable on multiple occasions.”

(Appendix to Pl.’s Resp., Ex. 5, Excerpts from the Deposition of

Morgan McIntosh (Doc. 19-5) at 7.) McIntosh stated that, prior

to Plaintiff’s termination, Plaintiff had asked her to write a


                              - 20 -
letter describing the conduct “[s]o we could get [Fauber] out of

Bojangles’.” (Id.) In the letter, McIntosh stated that Fauber

“once ran his hand from one shoulder to the other across my back

as he passed me,” (id. at 18), and that, in subsequent

incidents, he “rubbed [her] arms, grabbed [her] shoulders and

brushed up against [her] in an almost intentional manner.” (Id.)

McIntosh stated that she was “not the only female that feels

this way,” (id. at 8), and that Harris had tried to bring this

to the attention of Boyd, but he dismissed the accusations, (id.

at 8-10, 18). McIntosh stated during her deposition that she did

not witness Fauber touch Lester or hear him say anything

inappropriate to her. (Id. at 9.)

    Plaintiff has also presented evidence regarding a second

letter McIntosh wrote after this litigation commenced. In this

letter, McIntosh stated that she had falsely denied that Fauber

had acted inappropriately toward her or that she had witnessed

him behaving inappropriately toward other employees. (Id. at 11-

13, 19.) McIntosh stated during her deposition that she had

written this letter at Fauber’s request because she was afraid

of losing her job. (Id. at 12-13.)

    During her deposition, Plaintiff also testified that

Allison Shelton, Adriannah Horton, and Michelle Collins

complained about Fauber touching their arms, backs, hips, hands,


                             - 21 -
and hair, although she did not indicate that she witnessed him

touching them. (See Harris Dep. (Doc. 19-2) at 20-23.)

    Taking the aforementioned records and deposition testimony

in the light most favorable to Plaintiff, this court finds that

Plaintiff has presented evidence of three incidents in which

Fauber hugged or touched Plaintiff, each lasting a few seconds.

Moreover, this court finds that Plaintiff has presented evidence

that Painter witnessed Fauber hugging Plaintiff on one occasion.

This court will not make a finding, however, as to whether this

hug occurred during the Unit Directors’ meeting described in the

first incident in Plaintiff’s letter, or on a separate occasion.

    This court further finds that Plaintiff has presented

evidence that Fauber touched McIntosh in a way that made her

feel uncomfortable.

    This court recognizes that the evidence as to Skipper and

Jester’s claims are tenuous at best, as Jester’s letter and

deposition, and Skipper’s letter present competing evidence as

to whether Fauber touched Jester inappropriately. At summary

judgment, this court may consider only admissible evidence. See

Fed. R. Civ. P. 56(c); Md. Highways Contractors Ass'n v.

Maryland, 933 F.2d 1246, 1251–52 (4th Cir. 1991). “It is well

established that unsworn, unauthenticated documents cannot be

considered on a motion for summary judgment.” Orsi v. Kirkwood,


                             - 22 -
999 F.2d 86, 92 (4th Cir. 1993). “In particular, a letter must

be attached to an affidavit and authenticated by its author in

the affidavit or a deposition.” Id. (internal quotations

omitted). Jester and Skipper’s letters would not ordinarily be

admissible, as they are unsworn statements contradicted by their

sworn deposition testimony.

    Nevertheless, this court construes the evidence in the

light most favorable to Plaintiff and finds that Plaintiff has

presented evidence that Fauber touched Jester inappropriately.

“[E]vidence of how others were treated in the same workplace can

be relevant to a hostile work environment claim,” Perkins, 936

F.3d at 209-10. The evidence before this court is that Plaintiff

was aware only of the statements in the letters at the time that

she complained of Fauber’s conduct, and thus, supports an

inference that she believed that other employees had also

experienced inappropriate touching, which would normally support

a claim for a hostile work environment. See id. For this reason,

and because this court will dismiss the claim on other grounds,

this court will consider Jester and Skipper’s statements in the

light most favorable to Plaintiff.

    Finally, although Plaintiff has not presented specific

corroborating evidence from Shelton, Horton, and Collins

describing the nature and frequency of incidents in which Fauber


                              - 23 -
is alleged to have touched them inappropriately, taking

Plaintiff’s deposition testimony in the light most favorable to

Plaintiff, this court will find that Plaintiff has presented

evidence that Shelton, Horton, and Collins complained to

Plaintiff about Fauber having touched their arms, backs, hips,

hands, and hair.2

               b.   A Reasonable Jury Could Not Conclude from
                    the Evidence that Fauber’s Conduct Created a
                    Hostile Work Environment

     This court finds that Plaintiff has not created a genuine

dispute of material fact that Fauber’s conduct toward her was

objectively severe or pervasive.

     “[W]hether an environment is ‘hostile’ or ‘abusive’ can be

determined only by looking at all the circumstances,” including

“the frequency of the discriminatory conduct; its severity;

whether it is physically threatening or humiliating, or a mere

offensive utterance; and whether it unreasonably interferes with

an employee’s work performance.” Harris, 510 U.S. at 23. “[N]o

single factor is required.” Id. “[P]laintiffs must clear a high

bar in order to satisfy the severe or pervasive test,” EEOC v.



     2 These statements from Shelton, Horton, and Collins are
hearsay and, in their present form, inadmissible. See Fed. R.
Evid. 801, 802. An affidavit or declaration must be based on
personal knowledge. Fed. R. Civ. P. 56(c)(4). Plaintiff has not
presented any evidence that can be produced in admissible form.
See Fed. R. Civ. P. 56(c)(1)(B), (c)(2).
                             - 24 -
Sunbelt Rentals, Inc., 521 F.3d 306, 315 (4th Cir. 2008), and

the “task then on summary judgment is to identify situations

that a reasonable jury might find to be so out of the ordinary

as to meet the severe or pervasive criterion,” id. at 316.

“[I]solated incidents (unless extremely serious) will not amount

to discriminatory changes in the terms and conditions of

employment.” Faragher v. City of Boca Raton, 524 U.S. 775, 788

(1998) (internal quotations omitted).

     First, this court finds that Fauber’s conduct was not

frequent. Harris, 510 U.S. at 23. Plaintiff has presented

evidence that Fauber hugged Plaintiff four times, rubbed

Plaintiff’s hand and arm one time, and touched five employees an

unknown number of times.3 Plaintiff testified during her


     3 This court finds unpersuasive Defendant’s argument that
other employees’ experiences with Fauber are not relevant to
this court’s analysis of whether there was a hostile work
environment. (See Def.’s Reply (Doc. 20) at 6 (citing Honor v.
Booz-Allen & Hamilton, Inc., 383 F.3d 180, 190 (4th Cir.
2004)).) In Honor, the Fourth Circuit held that because there
was no evidence on the record that anyone directed “any
racially-offensive conduct” towards the plaintiff, and courts
must “focus on [the plaintiff’s] personal experience,” other
employees’ experiences of racial discrimination do not give rise
to a claim by a plaintiff for a hostile work environment. 383
F.3d at 190. The Fourth Circuit has subsequently clarified,
however, that although “the primary focus in the hostile work
environment analysis is on the plaintiff’s experience, evidence
of how others were treated in the same workplace can be relevant
to a hostile work environment claim.” Perkins, 936 F.3d at
209-10. The court has further held that “the fact that an
employee does not witness statements made to third parties does
                                        (Footnote continued)
                             - 25 -
deposition that Fauber visited the restaurant “every week,

sometimes twice a week,” between February 2018 and early May

2018. (Harris Dep. (Doc. 19-2) at 19, 22-23.) If this court were

to find, on the basis of Plaintiff’s testimony, that Fauber

visited Plaintiff’s store at least twelve times - once per month

- between February and early May 2018 and that Plaintiff was

present for each of those visits, Plaintiff’s testimony

regarding Fauber’s touching incidents would only support a

finding that Fauber had physical contact with Plaintiff on less

than half of his visits.

    Courts addressing similar allegations have consistently

held that the conduct was not frequent enough to give rise to an

inference that the harassment was pervasive. See, e.g., Rivers

v. Time Warner Cable, Inc., No. 3:11-cv-146-RJC-DSC, 2012 WL

2342930, at *4-6 (W.D.N.C. June 20, 2012) (holding that where an

employer touched an employee “on the shoulder, arm, or back ten

times in a non-sexual manner,” that the conduct was not “severe

or frequent enough to constitute actionable harassment”); Barber

v. City of Conover, 73 F. Supp. 2d 576, 585 (W.D.N.C. 1999)


not bar their consideration,” so long as a plaintiff was aware
of them at the time that they experienced the conduct. Id. at
210. Here, Plaintiff has alleged that other employees complained
to her regarding Fauber’s conduct, contemporaneous with
Plaintiff’s own interactions with Fauber. See discussion supra
Part III.A.2.a. For this reason, this court finds that other
employees’ experiences are relevant to this court’s analysis.
                             - 26 -
(holding that where the plaintiff’s supervisor “repeatedly

hugg[ed] Plaintiff” did not give rise to a hostile work

environment) (internal quotations omitted). Consistent with this

persuasive precedent, this court does not find that Plaintiff

has presented evidence from which a reasonable jury could

conclude that Fauber’s conduct occurred with such frequency that

“the workplace [was] permeated with discriminatory intimidation,

ridicule, and insult . . . .” Harris, 510 U.S. at 21 (internal

quotations omitted).

    Second, this court finds that the incidents described were

not severe as a matter of law. Harris, 510 U.S. at 23. The

evidence before this court is that the conduct consisted of hugs

and touches to the arms, back, hips, hands, and hair, all of

which lasted a few seconds at most. See discussion supra Part

III.A.1.a. Plaintiff concedes that “Fauber’s touching and

comments to employees was admittedly not severe.” (Pl.’s Resp.

(Doc. 18) at 12.)

    This court agrees. Although evidence of touching incidents

may sometimes be sufficient for a plaintiff to survive summary

judgment on a hostile work environment claim, the evidence in

the instant matter does not resemble that which other courts

have found to be severe conduct. See, e.g., Anderson v. G.D.C.,

Inc., 281 F.3d 452, 459 (4th Cir. 2002) (denial of summary


                             - 27 -
judgment proper where the plaintiff was subject to daily vulgar

insults based on her race and sex, and on one occasion the

defendant pressed his penis into her buttocks); Worth v.

Tyer, 276 F.3d 249, 268 (7th Cir. 2001) (holding summary

judgment to the employer improper where one of several touching

incidents was a supervisor touching the employee's breast for

several seconds); Harvill v. Westward Commc’ns, L.L.C., 433 F.3d

428, 435–36 (5th Cir. 2005) (holding summary judgment improper

where the employee testified that her supervisor fondled her

breasts and patted her on her buttocks “numerous times” and came

up behind her and rubbed his body against her).

    Moreover, courts have found that touching incidents, as

described by Plaintiff, are not objectively severe. See, e.g.,

Hockman v. Westward Commc’ns, LLC, 407 F.3d 317, 328 (5th Cir.

2004) (holding that grabbing or brushing up against plaintiff’s

breasts and behind did not qualify as objectively severe

conduct); Hostetler v. Quality Dining, Inc., 218 F.3d 798, 808

(7th Cir. 2000) (characterizing “[a] hand on the shoulder, a

brief hug, or a peck on the cheek” as being “relatively minor”

acts that “typically will not be severe enough to be actionable

in and of themselves”); Shaver v. Dixie Trucking Co., Inc.,

No. 97-1954, 1999 WL 321388, at *2-3 (4th Cir. May 21, 1999)

(holding that two briefs hugs were not severe conduct that gave


                             - 28 -
rise to a hostile work environment); Pesso v. Montgomery Gen.

Hosp., No. 98-1978, 1999 WL 326090, at *2 (4th Cir. May 24,

1999) (holding that “innocuous interactions,” which consisted of

rubbing the plaintiff’s arm and commenting on the plaintiff’s

attractiveness were neither severe or pervasive); Back v.

Virginia, Civil Action No. 7:17-cv-00477, 2019 WL 6352657, at *6

(W.D. Va. Nov. 27, 2019) (holding that evidence of workplace

conduct that included hugs and kisses was not severe); Byers v.

HSBC Fin. Corp., 416 F. Supp. 2d 424, 435 (E.D. Va. 2006)

(“While some of the alleged physical contacts may indicate

greater informality and familiarity between a supervisor and her

employee than would be expected after a few weeks of working

together, the contacts amounted to mostly innocuous social

interactions, and none was overtly sexual.”); Joiner v. Wal-Mart

Stores, Inc., 114 F. Supp. 2d 400, 409 (W.D.N.C. 2000) (finding

that “unwelcome kisses on the cheek and hugs” were not severe

conduct); Barber, 73 F. Supp. 2d at 585 (holding that where a

supervisor described as being “clingy” or repeatedly “hugging”

the plaintiff and asking “How’s my conduct?” was not sufficient

to give rise to a hostile work environment).

    Consistent with these courts’ findings, this court does not

find that the conduct was severe as a matter of law.




                             - 29 -
    Third, this court finds that the conduct was not

objectively physically threatening or humiliating. Harris, 510

U.S. at 23. For example, all three hugs Plaintiff describes

occurred publicly in the workplace, apparently in front of other

people. (See Appendix (Doc. 17-2) at 59, 64.) The only statement

that is alleged to have accompanied one of the incidents was

Fauber’s statement that he and Plaintiff would “get along

great,” (id. at 59), and Plaintiff has not presented evidence

that “preface[d], accompan[ied], or follow[ed] the hugs with any

words or conduct containing implicit or explicit sexual

references.” Shaver, 1999 WL 321388, at *3; see also Atkins v.

Computer Scis. Corp., 264 F. Supp. 2d 404, 410 (E.D. Va.

2003) (finding that conduct “including full body hugs, pressing

her breasts against plaintiff, demanding after hours meetings,

and exposing her thighs to plaintiff” was not severe or

pervasive when there were no “sexually-oriented comments,” and

the defendant did not directly proposition the plaintiff for

sexual favors).

    “Title VII was not designed to create a federal remedy for

all offensive language and conduct in the workplace.” Hartsell

v. Duplex Prods., Inc., 123 F.3d 766, 773 (4th Cir. 1997)

(internal quotations omitted). Rather, its purpose is to protect

a “reasonable person” from an environment in which abuse is


                             - 30 -
sufficiently severe or pervasive as to alter the conditions of

that person’s employment. Id. at 772-73 (internal quotations

omitted). While the hugs and touching incidents may have been

unprofessional and inappropriately familiar conduct between a

manager and his subordinate, Plaintiff has not offered any

evidence to suggest that the conduct was designed to “humiliate,

ridicule, or intimidate.” Sunbelt Rentals, Inc., 521 F.3d at

315. For this reason, this court does not find that a reasonable

jury could conclude that the conduct was objectively physically

threatening or humiliating. Harris, 510 U.S. at 23.

    Fourth, this court does not find that Fauber’s conduct

unreasonably interfered with Plaintiff’s work performance.

Harris, 510 U.S. at 23. Plaintiff argues that Fauber’s behavior

“interfered with Harris’s ability to do her job,” (Pl.’s Resp.

(Doc. 18) at 13), because Fauber refused to “authorize repairs,

omission of Harris from important emails, and refusal to take

the steps necessary for Harris to hire new managers all

adversely affected Harris’s ability as a Unit Director to manage

her restaurant.” (Id.) This court finds that Plaintiff conflates

what is relevant conduct for a hostile work environment action

with that in a retaliation action.

    In a hostile work environment claim, the relevant analysis

is whether “the discriminatory conduct . . . unreasonably


                             - 31 -
interfere[d] with an employee’s work performance,” Harris, 510

U.S. at 23 (emphasis added). By contrast, in a retaliation

claim, courts must analyze whether an employer took a materially

adverse employment action against the employee “that adversely

affect[ed] the terms, conditions, or benefits of the plaintiff’s

employment.” James v. Booz-Allen & Hamilton, Inc., 368 F.3d 371,

375 (4th Cir. 2004) (internal quotation marks omitted).

    The discriminatory conduct at issue in Plaintiff’s hostile

work environment claim is Fauber’s touching Plaintiff and other

female employees. (See Pl.’s Resp. (Doc. 18) at 12.) Although

Fauber’s response to Plaintiff’s complaints may have altered the

conditions of her employment, and thus, may be relevant to this

court’s analysis of whether Fauber retaliated against Plaintiff,

see discussion infra Part III.B.1.c., Fauber’s response is not,

in and of itself, discrimination against Plaintiff on the basis

of sex. See Harris, 510 U.S. at 23.   Accordingly, the adverse

employment actions Plaintiff alleges Fauber took against

Plaintiff are not relevant evidence for the purpose of a hostile

work environment claim.

    Instead, the relevant evidence on the record is that

Plaintiff’s performance did not change while Fauber was her

supervisor. During her deposition, Plaintiff testified that the

restaurant’s sales and revenue performance did not change after


                             - 32 -
Fauber became the Area Director. (Appendix (Doc. 17-2) at 34-

35.) Plaintiff has also presented evidence that, shortly after

her termination, she received a trophy in recognition of having

had the highest overall customer satisfaction score in her zone.

(See Doc. 19-8 at 2).

    In the absence of evidence that would demonstrate how

Fauber’s discriminatory conduct interfered with Plaintiff’s work

performance, this court finds that Plaintiff’s arguments are

without an evidentiary basis, and thus, insufficient to

withstand summary judgment. Riggins v. SSC Yanceyville Operating

Co., 800 F. App’x 151, 155 (4th Cir. 2020) (“While we view

evidence in the light most favorable to the nonmoving party,

more than a scintilla of evidence is required and mere

‘[c]onclusory or speculative allegations’ are insufficient to

withstand summary judgment.”) (quoting Hodgin v. UTC Fire & Sec.

Ams. Corp., 885 F.3d 243, 252 (4th Cir. 2018)).

    “[L]ooking at all the circumstances,” Harris, 510 U.S. at

23, this court finds that a reasonable jury could not conclude

that Fauber’s conduct was severe or pervasive, and thus, that

Plaintiff was subjected to a hostile work environment based on




                             - 33 -
her sex.4 For this reason, this court will grant Defendant’s

motion for summary judgment as to Plaintiff’s hostile work

environment claim.

          3.   Plaintiff’s Quid Pro Quo Claim

     Defendant argues that Plaintiff’s quid pro quo claim should

be dismissed because Plaintiff “has never alleged that Fauber

made any comments of a sexual nature or even implicitly

propositioned her in any way,” (Def.’s Br. (Doc. 17) at 17), and

because Defendant terminated her employment for legitimate, non-

discriminatory reasons, (id. at 18-19).

     Plaintiff argues that “[s]ummary judgment is inappropriate

when there is uncertainty about whether a nexus exists between

harassment and a tangible employment action.” (Pl.’s Resp. (Doc.

18) at 14.) Plaintiff also argues that because “Defendant put


     4 This court’s opinion should not be construed to suggest
that hugs and touching can never constitute harassment, nor that
the facts require a bright line mathematical analysis to
establish harassment through hugs or other unwelcome touching.
Certainly, those actions could be the basis of a hostile work
environment claim. See, e.g., Zetwick v. Cnty. of Yolo, 850 F.3d
436, 444-45 (9th Cir. 2017) (holding that a reasonable jury
could find that a supervisor’s hugging was “out of proportion to
ordinary workplace socializing and had, instead, become
abusive”) (internal quotations omitted). There is, however, a
distinction between unwelcome or offensive conduct and a hostile
or abusive environment. To be actionable, the situation must “be
so out of the ordinary as to meet the severe or pervasive
criterion.” Sunbelt Rentals, Inc., 521 F.3d at 316. Based on the
totality of the circumstances, Plaintiff’s forecasted evidence
fails to meet the severe or pervasive criterion, as a matter of
law.
                             - 34 -
Fauber in charge of the investigation that led to Harris’s

termination, and he was present when Harris was terminated,”

Fauber was “clearly a decisionmaker for Harris’s termination,

easily establishing the nexus between his harassment and the

employment decision to terminate Harris.” (Id. at 15.)

                 a.   Applicable Law

    There are five elements in the prima facie case for a quid

pro quo claim:

    1 The employee belongs to a protected group.

    2 The employee was subject to unwelcome sexual
      harassment.

    3 The harassment complained of was based upon sex.

    4 The employee's reaction to the harassment
      affected tangible aspects of the employee's
      compensation, terms, conditions, or privileges of
      employment. The acceptance or rejection of the
      harassment must be an express or implied condition to
      the receipt of a job benefit or cause of a tangible
      job detriment to create liability. Further, as in
      typical disparate treatment cases, the employee must
      prove that she was deprived of a job benefit which
      she was otherwise qualified to receive because of the
      employer's use of a prohibited criterion in making
      the employment decision.

    5 The employer, as defined by Title VII, 42 U.S.C.
      § 2000e(b), knew or should have known of the
      harassment and took no effective remedial action.

Okoli, 648 F.3d at 222. “The fifth element is automatically met

when the harassment was alleged to have been perpetrated by a

supervisor.” Id. (internal quotations omitted).


                               - 35 -
    “If the plaintiff makes a prima facie showing, the burden

shifts to the employer to articulate a legitimate, non-

retaliatory reason for the adverse action.” Id. (citing

McDonnell Douglas Corp., 411 U.S. at 802). “Then, if the

employer satisfies its burden, the burden returns to the

plaintiff to establish that the employer’s proffered reason is a

pretext for discrimination.” Id. at 223.

              b.    Analysis

    Assuming, without finding, that Plaintiff has met her

burden of presenting evidence that satisfies the prima facie

elements for a quid pro quo claim, this court finds that summary

judgment is appropriate because Defendant has presented evidence

that it had a legitimate, non-discriminatory reason for

terminating Plaintiff’s employment.

    Defendant has presented evidence that Smith, Eubanks, Boyd,

and Fauber jointly decided to terminate Plaintiff’s employment

after employee interviews and Ledford’s timekeeping records

indicated that Plaintiff had violated Defendant’s drug-free

workplace policy by failing to immediately terminate Ledford’s

employment after he was caught smoking marijuana. (Eubanks Decl.

(Doc. 17-1) ¶¶ 23-32; id. at 24-27; Appendix (Doc. 17-2) at 80;

Doc. 19-7 at 2.) In particular, Eubanks and Smith’s emails on

April 26, 2018, indicate that they were recommending Plaintiff


                               - 36 -
be fired from her job, (Eubanks Decl. (Doc. 17-1) at 24), at

least one week before Plaintiff alleges she sent her May 4, 2018

email notifying Eubanks that “Fauber has [come] into my store

and put his hands on the females that work there,” (Eubanks

Decl. (Doc. 17-1) ¶ 35), and nearly two weeks before Plaintiff

mailed her letter detailing the full account of her complaints

against Fauber, (Appendix (Doc. 17-2) at 59, 65.)

    Moreover, Defendant has presented evidence that Eubanks’

belief that Plaintiff had acted improperly was strengthened on

April 30, 2018, when she saw that Plaintiff entered a

termination for Ledford into Defendant’s personnel system, (see

Eubanks Decl. (Doc. 17-1) ¶ 31), as it “made no reference to his

having been caught smoking marijuana” and “marked Mr. Ledford as

eligible for rehire despite his serious breach of company

policy,” (id. ¶ 29). Defendant has presented evidence that

Plaintiff’s “falsification of the termination notice and

indication that Mr. Ledford was eligible for re-hire would have

been a terminable offense.” (Id. ¶ 34.)

    Plaintiff does not challenge that the actual reason for

Ledford’s termination was that he used drugs at the restaurant.

(See Pl.’s Resp. (Doc. 18) at 21-22.) Plaintiff testified during

her deposition that the termination notes she entered into

Bojangles’ personnel system on April 30, 2018, were not the


                             - 37 -
actual reason for Ledford’s termination, (Appendix (Doc. 17-2)

at 49), and that, although exiting through the back door was a

terminable offense, she did not generally punish employees for

that conduct, (id. at 51-52). The evidence before this court is

that Plaintiff was aware that Ledford would not otherwise be

eligible for rehire, which is why she did not enter the actual

reason for the termination into the system. (See id. at 48-51.)
                                             --- ---

     Instead, Plaintiff contests when she learned of Ledford’s

drug use. (Pl.’s Resp. (Doc. 18) at 21-22.) Plaintiff cites her

sworn affidavit dated December 28, 2020, (id. at 21 (citing

Affidavit of Stacie Harris (“Harris Aff.”) (Doc. 19-1)), in

which Plaintiff stated that in April 2018, Jester told Plaintiff

“over the phone that she ‘thought’ Chris Ledford was smoking

pot.” (Doc. 19-1 ¶ 8.) In the affidavit, Plaintiff stated that

she told Jester to send Ledford home, not to let him work, and

that Plaintiff would investigate. (Id.) Plaintiff stated that

she “terminated Chris the first opportunity [she] had to talk to

him,” after he admitted to smoking on the job, (id. ¶¶ 9-10),

which occurred during “the next shift that [she] worked that he

was scheduled to come in, within a week of [Jester] telling

[her] that she thought he smelled marijuana on him.” (Id. ¶ 11.)

Relying on her statements in the affidavit, Plaintiff argues

that she merely delayed entering Ledford’s termination


                             - 38 -
transaction in Defendant’s personnel system, rather than failing

to terminate Ledford’s employment. (Pl.'s Resp. (Doc. 18) at 21-

22.)

       The timeline Plaintiff presents in her affidavit differs

from that she described during her deposition testimony on

October 7, 2020, in which she testified that Jester called her

in March 2018 to tell Plaintiff that Jester had “smelled pot on

Chris when he took the trash out,” and that Ledford had admitted

to using marijuana. (Appendix (Doc. 17-2) at 46-47, 50.)

Plaintiff testified during her deposition that she told Jester

to “send him home,” and that she “told the managers to not let

him work if he showed up, because he was scheduled to open.”

(Id. at 47.)

       This court declines to find that Plaintiff has created a

genuine issue of material fact as to when Ledford was caught

smoking marijuana by presenting her conflicting affidavit. The

Fourth Circuit has held that “[a] genuine issue of material fact

is not created where the only issue of fact is to determine

which of the two conflicting versions of the plaintiff’s

testimony is correct.” Barwick v. Celotex Corp., 736 F.2d 946,

960 (4th Cir. 1984); see also Williams v. Genex Servs., LLC, 809

F.3d 103, 110 (4th Cir. 2015) (“It is well-settled that a

plaintiff may not avoid summary judgment by submitting


                               - 39 -
contradictory evidence.”); In re Family Dollar FLSA Litig., 637

F.3d 508, 513 (4th Cir. 2011) (holding that where a plaintiff’s

deposition testimony and later affidavit were “inconsistent,”

the court would “disregard her affidavit and rely on the

testimony she gave in her deposition”). “If a party who has been

examined at length on deposition could raise an issue of fact

simply by submitting an affidavit contradicting his own prior

testimony, this would greatly diminish the utility of summary

judgment as a procedure for screening out sham issues of fact.”

Barwick, 736 F.2d at 960 (internal quotations omitted). In

accordance with Fourth Circuit precedent, this court finds that

Plaintiff’s affidavit does not create a genuine dispute of

material fact as to whether Ledford’s termination occurred in

March 2018 or in April 2018. Accordingly, this court finds that

the evidence on the record from Plaintiff’s deposition supports

a finding that Plaintiff learned of Ledford’s drug use in March

2018, (Appendix (Doc. 17-2) at 46-47, 50), which would support

Defendant’s proffered reason for Plaintiff’s termination - that

Plaintiff delayed firing Ledford, in violation of Defendant’s

drug-free workplace policy. (Eubanks Decl. (Doc. 17-1) ¶¶ 23-32;

id. at 24-27; Appendix (Doc. 17-2) at 80; Doc. 19-7 at 2.)

    Moreover, even if Plaintiff “was fired for misconduct she

did not actually engage in, that is unfortunate, but a good-


                             - 40 -
faith factual mistake is not the stuff of which Title VII

violations are made.” Villa v. CavaMezze Grill, LLC, 858 F.3d

896, 903 (4th Cir. 2017). Even taking Plaintiff’s allegations

regarding the timing of Ledford’s termination in the light most

favorable to Plaintiff, the evidence before this court is that

Eubanks, Smith, Fauber, and Boyd believed, based on Ledford’s

time records, employee interviews, and the termination

transaction, that Plaintiff had declined to terminate Ledford’s

employment in accordance with company policy. (See Eubanks Decl.

(Doc. 17-1) ¶ 31; id. at 24-26.) “It is the perception of the

decision maker which is relevant, not the self-assessment of the

plaintiff.” Evans v. Techs. Applications & Serv. Co., 80 F.3d

954, 960-61 (4th Cir. 1996) (internal quotations omitted).

    Violation of workplace rules is a legitimate reason for

discharge, Worster v. U.S. Postal Serv., 132 F. Supp. 2d 397,

405-06 (M.D.N.C. 2001), aff’d, 28 F. App’x 324 (4th Cir. 2002).

Defendant has presented evidence that Defendant terminated

Plaintiff’s employment for failing to abide by Defendant’s

policies. Accordingly, this court finds that Defendant has met

its burden in demonstrating that it had a legitimate, non-

discriminatory reason for terminating Plaintiff’s employment.

    This court further finds that Plaintiff has not presented

evidence that Defendant’s “stated reasons for terminating her


                             - 41 -
were not the real reasons for her discharge,” Hawkins v.

PepsiCo, Inc., 203 F.3d 274, 279 (4th Cir. 2000). Citing the

U.S. Court of Appeals for the D.C. Circuit’s opinion in Mastro

v. Potomac Electric Power Co., 447 F.3d 843, 855-57 (D.C. Cir.

2006), Plaintiff argues that Defendant’s investigation was

“intentionally unfair,” and thus, pretextual, (Pl.’s Resp. (Doc.

18) at 22), because Fauber and Boyd failed to speak to Plaintiff

during the course of the investigation and that “Eubanks, who

dispatched Fauber, was aware when she did so of Harris’s

complaints about him,” (id. at 23).

    This court disagrees. In Mastro, the D.C. Circuit found

that the investigation “lacked the careful, systematic

assessments of credibility one would expect in an inquiry on

which an employee’s reputation and livelihood depended,” because

the company interviewed very few employees and because one key

witness against the plaintiff was someone who had displayed

“major insubordination” towards the plaintiff in the past. 447

F.3d at 855. By contrast, Defendant has presented evidence that

its employees thoroughly investigated the claims against

Plaintiff, including reviewing Ledford’s time records,

interviewing multiple employees, and reviewing the termination

transaction Plaintiff entered into the personnel system. (See

Eubanks Decl. (Doc. 17-1) ¶ 31.) Moreover, the evidence before


                             - 42 -
this court is that Eubanks and Smith recommended Plaintiff’s

termination at least one week before Eubanks became aware of

Plaintiff’s allegations against Fauber. (See Eubanks Decl. (Doc.

17-1) ¶ 35; id. at 24-26.)

    “[T]he fact that the investigation may not have been as

thorough as [the plaintiff] would have liked does not establish

pretext.” Nnadozie v. ManorCare Health Servs., LLC, 792 F. App’x

260, 262 (4th Cir. 2019) (citing Bonds v. Leavitt, 629 F.3d 369,

386 (4th Cir. 2011)). Because this court does not find that

Plaintiff has carried her burden in demonstrating that

Defendant’s explanation is pretextual, this court will grant

Defendant’s motion for summary judgment with regard to

Plaintiff’s quid pro quo claim.

    B.   Retaliation Claim

    Plaintiff also alleges “Retaliation Discrimination” in

violation of Title VII. (Compl. (Doc. 1) ¶¶ 53-56.)

    Title VII prohibits employers from “retaliating against a

worker for either participating in a Title VII proceeding or

opposing an employer’s discriminatory practices.” Perkins, 936

F.3d at 213 (internal quotations omitted). To establish a prima

facie claim of retaliation, a plaintiff must show (1) that she

engaged in protected activity; (2) that the employer took a

materially adverse action against her; and (3) there is a causal


                             - 43 -
connection between the protected activity and the adverse

action. Id. Once a plaintiff establishes the prima facie case,

the burden shifts to the defendant to articulate a legitimate,

non-discriminatory, non-retaliatory reason for the adverse

employment action. See McDonnell Douglas Corp., 411 U.S. at 802.

    Defendant argues that this court should grant summary

judgment as to Plaintiff’s retaliation claim because the primary

decisionmakers were unaware of her allegedly protected activity,

(Def.’s Br. (Doc. 17) at 19-20), there is not a causal

connection between her alleged protected activity and her

termination, (id. at 20-21), and because Defendant had a

legitimate, non-retaliatory reason for terminating Plaintiff’s

employment, (id. at 21-23).

    Plaintiff argues that because there is “a close temporal

proximity between Harris’s complaints and her termination,” as

well as “evidence of retaliatory animus during the intervening

period,” Defendant’s motion should be denied. (Pl.’s Resp. (Doc.

18) at 20.)

    This court finds that Plaintiff has not presented evidence

from which a reasonable jury could conclude that there was a

causal connection between her termination and her complaints

about Fauber’s conduct.




                              - 44 -
         1.   Plaintiff has not presented evidence that Smith
              and Eubanks were aware of Plaintiff’s complaints
              against Fauber when they recommended her
              termination.

    This court finds that Plaintiff has not met her burden in

presenting evidence of a causal connection between Smith and

Eubanks’ participation in the decision to terminate Plaintiff’s

employment and Plaintiff’s complaints against Fauber.

    Based on the evidence on the record, this court finds that

Smith and Eubanks were unaware of Plaintiff’s complaints against

Fauber at the time that they recommended her termination.

Plaintiff testified during her deposition that in “January, or

probably February,” she wrote an email to Eubanks stating that

she “was trying to get a hold of Ben Boyd because [she] was

having problems with [her] area director and he would not

respond . . . .” (Appendix (Doc. 17-2) at 17.) This court does

not find that a reasonable jury could conclude based on this

email that Eubanks was aware of the nature of Plaintiff’s

allegations against Fauber. Instead, the evidence before this

court is that Smith and Eubanks did not become aware of

Plaintiff’s complaints against Fauber until May 4, 2018, more

than one week after they had recommended her termination.

(Eubanks Decl. (Doc. 17-1) ¶ 35; id. at 24-26.)

    “Since, by definition, an employer cannot take action

because of a factor of which it is unaware, the employer’s

                             - 45 -
knowledge that the plaintiff engaged in a protected activity is

absolutely necessary to establish the third element of the prima

facie case.” Dowe v. Total Action Against Poverty in Roanoke

Valley, 145 F.3d 653, 657 (4th Cir. 1998). Moreover, an

employer’s decision to follow through on an adverse employment

action “previously contemplated, though not yet definitively

determined” following notification of a protected activity, “is

no evidence whatever of causality.” Clark Cnty. Sch. Dist. v.

Breeden, 532 U.S. 268, 272 (2001). Because the evidence on the

record is that Smith and Eubanks, as “relevant decisionmaker[s]

[were] unaware that the plaintiff had engaged in a protected

activity,” Dowe, 145 F.3d at 655, when they originally

recommended Plaintiff’s employment be terminated on April 26,

2018, a reasonable jury could not find that there was a causal

connection between Plaintiff’s termination and her subsequent

communications to Eubanks.

         2.   Plaintiff has not presented evidence of a causal
              connection between Boyd’s decision to terminate
              her employment and his awareness of her
              complaints against Fauber

    Moreover, taking Plaintiff’s allegations that she

complained to Boyd in the light most favorable to Plaintiff, the

time period between her alleged complaint to Boyd and her

termination are too tenuous to support a finding of a causal

connection between the two, as a matter of law.

                             - 46 -
    Plaintiff testified during her deposition that Boyd and

Fauber came by her store on February 16, 2018, in response to a

request by Plaintiff to speak with Boyd. (Harris Dep. (Doc. 19-

2) at 18.) Plaintiff testified that she told Boyd that “every

time that Tommy Fauber came into the store he touched employees

and he made them feel extremely uncomfortable,” although she did

not disclose the names of those employees. (Id. at 27.)

Plaintiff further testified that Fauber hugged her at the end of

the meeting. (Id. at 28.) Plaintiff testified that Boyd

witnessed the hug and said to Plaintiff that Fauber “was a

friendly guy” and that “he did not mean anything by that.” (Id.)

Plaintiff does not present any direct evidence that links her

conversation with Boyd and her termination, instead arguing that

the “three months” between her termination and her complaints to

Boyd are a “short time frame” that is indicative of causation

through temporal proximity. (Pl.’s Resp. (Doc. 18)   at 19.)

    “The cases that accept mere temporal proximity between an

employer's knowledge of protected activity and an adverse

employment action as sufficient evidence of causality to

establish a prima facie case uniformly hold that the temporal

proximity must be very close.” Clark Cnty Sch. Dist., 532 U.S.

at 273 (internal quotations omitted). Although the Fourth

Circuit and the Supreme Court have not adopted a “bright


                             - 47 -
temporal line,” these courts have consistently held that a

three-to-four-month lapse between the protected activities and

discharge is too long to establish a causal connection by

temporal proximity alone. See, e.g., id. at 273-74 (citing cases

concluding three and four-month periods between a protected

activity and the adverse action did not establish causation);

Perry v. Kappos, 489 F. App’x 637, 643 (4th Cir. 2012) (three

months was insufficient to establish causation); Pascual v.

Lowe’s Home Ctrs., Inc., 193 F. App’x 229, 233 (4th Cir. 2006)

(same); King v. Rumsfeld, 328 F.3d 145, 161 n.5 (4th Cir. 2003)

(finding a ten-week separation “is sufficiently long so as to

weaken significantly the inference of causation”). In light of

these decisions, this court finds, as a matter of law, that the

alleged three-month gap between Plaintiff’s complaints to Boyd

and her termination is insufficient to serve as evidence that

Boyd retaliated against her.

         3.   Plaintiff has not presented evidence of a causal
              connection between Fauber’s decision to terminate
              her employment and Plaintiff’s complaints against
              Fauber.

    This court also does not find that Plaintiff has presented

evidence from which a reasonable jury could conclude that there

was a causal connection between Plaintiff having complained to

Fauber and her termination. Relying on the Fourth Circuit’s

holding in Lettieri v. Equant Inc., 478 F.3d 640, 650 (4th Cir.

                               - 48 -
2007), (Pl.’s Resp. (Doc. 18) at 18), Plaintiff argues that “the

short time frame” of “three months” between Plaintiff’s

complaints to Fauber and her termination, in addition to

“smaller acts of retaliation in the interim,” establish

causation, (id. at 19).

    This court disagrees. Although “evidence of recurring

retaliatory animus during the intervening period can be

sufficient to satisfy the element of causation,” where “temporal

proximity between protected activity and allegedly retaliatory

conduct is missing,” Lettieri, 478 F.3d at 650, this court does

not find that the conduct Plaintiff describes serves as

intervening acts, as a matter of law.

    During her deposition, Plaintiff stated that Fauber did not

sign off on repairs to the store, including repairs to the

ceiling tiles and the security camera, that Fauber left her off

an email to a vendor regarding a ranch dressing shortage, and

that Fauber did not return the manager book for a manager

trainee after it was submitted in March 2018. (Harris Dep. (Doc.

19-2) at 56-58.)

    “An employee’s decision to report discriminatory behavior

cannot immunize that employee from those petty slights or minor

annoyances that often take place at work and that all employees

experience.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S.


                             - 49 -
53, 68 (2006). Instead, Title VII’s “antiretaliation provision

seeks to prevent employer interference with unfettered access to

Title VII's remedial mechanisms . . . by prohibiting employer

actions that are likely to deter victims of discrimination from

complaining to the EEOC, the courts, and their employers.” Id.

(internal quotations and citations omitted).

    Unlike the plaintiff in Lettieri, whose employer “stripped

her of significant job responsibilities,” Lettieri, 478 F.3d at

649, a reasonable jury could not conclude that the acts

Plaintiff allege rise to the level of retaliatory conduct.

Compare Murphy-Taylor v. Hoffman, 968 F. Supp. 2d 693, 707

(D. Md. 2013) (finding ongoing animus where a supervisor refused

to quash rumors about plaintiff, refused to prevent contact

between plaintiff and her alleged harasser, and gave plaintiff a

poor performance review) and Elder v. DRS Techs., Inc., No.

1:13cv799 (JCC/TRJ), 2013 WL 4538777, at *7 (E.D. Va. Aug. 27,

2013) (finding retaliatory animus where, in the intervening

period, the plaintiff’s employer deployed him to active combat

zones in violation of its own policies and placed him in life-

threatening situations), with Spencer v. Virginia State Univ.,

224 F. Supp. 3d 449, 460-61 (E.D. Va. 2016) (finding no

retaliatory animus even where plaintiff was described as a

“trouble maker” and criticized over email) and Reardon v.


                             - 50 -
Herring, 201 F. Supp. 3d 782, 788-89 (E.D. Va. 2016) (finding no

ongoing animus where plaintiff alleged that after plaintiff’s

complaint, her supervisor “rarely spoke to” and “actively

avoided” plaintiff, assigned a desirable office location to

another employee, and did not congratulate plaintiff for a

workplace accomplishment).

    Because this court finds that the “smaller acts” Plaintiff

complains of, (Pl.’s Resp. (Doc. 18) at 19), do not rise to the

level of ongoing retaliation, Plaintiff has not met her burden

in showing that there was a causal connection between her

complaint to Fauber about his conduct and her termination.

         4.   This court has found that Defendant has met their
              burden in demonstrating that it had a legitimate,
              non-discriminatory reason for terminating
              Plaintiff

    Summary judgment is appropriate because Plaintiff has not

presented evidence of a causal connection between her

termination and her complaints against Fauber, the third element

of a retaliation claim. Perkins, 936 F.3d at 213.

    Even if Plaintiff were successful in providing evidence

that would satisfy this element of the prima facie case, summary

judgment would still be appropriate because this court has found

that Defendant has presented evidence that it had a legitimate,

non-discriminatory reason for terminating Plaintiff’s

employment, and Plaintiff has not provided evidence from which a

                             - 51 -
reasonable jury could conclude that this reason was pretextual.

See discussion supra Part III.A.2.b.

      Accordingly, this court will grant Defendant’s motion for

summary judgment as to Plaintiff’s retaliation claim.

IV.   CONCLUSION

      For the reasons set forth above, this court finds that

Defendant’s Motion for Summary Judgment, (Doc. 16), will be

granted.

      IT IS THEREFORE ORDERED that Defendant’s Motion for Summary

Judgment, (Doc. 16), is GRANTED as to all claims.

      IT IS FURTHER ORDERED that this case is DISMISSED WITH

PREJUDICE.

      A judgment reflecting this Memorandum Opinion and Order

will be entered contemporaneously herewith.

      This the 2nd day of July, 2021.



                            _____________________________________
                                United States District Judge




                              - 52 -
